IN THE COURT OF APPEALS OF IOWA

                                     No. 17-1005
                                 Filed April 18, 2018


Upon the Petition of
DAMARIUS J. WASHINGTON,
      Petitioner-Appellant,

And Concerning
PORSHA COLLINS,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Nancy S. Tabor,

Judge.



       Damarius Washington appeals from the district court’s order denying his

petition for modification of the order establishing paternity, custody, visitation, and

child support and ruling on Collins’ contempt allegations.           AFFIRMED AS

MODIFIED; WRIT ANNULLED.



       M. Leanne Tyler of Tyler & Associates, P.C., Bettendorf, for appellant.

       Ciara L. Vesey of the Law Office of Ciara L. Vesey, PLLC, Davenport, for

appellee.



       Heard by Danilson, C.J., and Vaitheswaran and Bower, JJ. Tabor, J., takes

no part.
                                           2


DANILSON, Chief Judge.

        Damarius Washington appeals from the district court’s order denying his

application for modification of the order establishing paternity, custody, visitation,

and child support of the parties’ child, and ruling on Porsha Collins’ contempt

allegations. Washington asserts the court erred in determining there was not a

substantial change in circumstances warranting modification of custody, finding

Washington in contempt, ordering Washington to pay forty percent of his bonus to

Collins for child support, and ordering Washington to pay Collins’ trial attorney

fees.   Washington also contends the court engaged in “impermissible and

unconstitutional racial stereotyping of an educated black male” throughout the

proceedings. Both parties request appellate attorney fees.

        We conclude the court properly reached its determination regarding the

modification of physical care. We find the court’s order respecting the portion of

Washington’s bonus to be paid for child support was not equitable and modify the

provision accordingly. As to Washington’s writ of certiorari,1 we find the court

properly found Washington in contempt for failure to maintain Z.’s health insurance

but erred in finding contempt based on Washington’s failure to provide notice for

summer visitation. Because we find substantial evidence supporting one ground

of Collins’ application for rule to show cause, we annul the writ. We find no abuse

of discretion in the district court’s award of trial attorney fees and affirm.

Washington is ordered to pay $2500 of Collins’ appellate attorney fees.




1
 As we later explain, we treat Washington’s appeal from the court’s findings of contempt
as a certiorari action.
                                          3


I. Background Facts & Proceedings.

       Washington and Collins engaged in an approximately two-year relationship.

Their child, Z., was born in November 2012. In February 2013, the parties reached

an agreement as to custody, visitation, and child support, and the court entered an

order on the petition to establish paternity, custody, visitation, child support, and

related matters (paternity order) in accordance with the parties’ agreement. The

parties agreed Collins would have physical care of Z., and the parties would share

legal custody. Washington was to have visitation with Z. every other weekend and

for four one-week periods during the summer until Z. was three years old—at which

time Washington would have summer visitation for two two-week periods. The

paternity order expressly required Washington to provide Collins “with written

notice of the dates he chooses for summer visitation no later than April 1st.” The

paternity order also provided Washington “shall have such other and further

visitation as is agreed between the parties.”

       By both parties’ accounts, they co-parented without serious issue under the

provisions of the paternity order until 2016. As explained by the district court:

              There was nothing filed in this case until the Child Support
       Recovery Unit [(CSRU)] became involved to enforce [Washington]’s
       child support obligation due to the child being on Title 19 services.
       The CSRU filed a notice of their services on May 9, 2016, and a wage
       withholding order on May 11, 2016.

       Washington filed an application to modify the paternity order on June 20,

2016, seeking physical or shared care of Z. or extraordinary visitation. Also on

June 20, Washington filed an application for rule to show cause asserting Collins

had denied Washington summer visitation and “such other and further visitation”

as contemplated by the paternity order. Washington also maintained Collins failed
                                          4


to change Z.’s last name in accordance with the paternity order. On July 21,

Collins filed an application for rule to show cause, contending Washington failed

to maintain health insurance for Z. and failed to provide notice of his summer-

visitation dates in writing by April 1 of each year as required by the paternity order.

        After a hearing held April 18-19, 2017, the district court entered its ruling.

The court held there was not a substantial change in circumstances from the time

of the paternity order warranting a change in custody of Z., and ordered Z. remain

in Collins’ physical care. The court did find the circumstances appropriate to

modify the visitation and child-support provisions of the paternity order. The court

also found Washington in contempt for failing to provide notice of his summer

visitation dates to Collins prior to April 1 in 2013, 2014, and 2015 and for failing to

maintain health insurance for Z. Washington now appeals.

II. Analysis.

        Washington contends the court erred in maintaining physical care of Z. with

Collins, ordering Washington to pay forty percent of his bonus to Collins, finding

Washington in willful contempt for failing to provide summer-visitation notice and

to maintain Z.’s health insurance, and ordering Washington to pay Collins’ attorney

fees.    Washington also asserts on appeal the district court engaged in

“impermissible and unconstitutional racial stereotyping of an educated black male”

throughout the proceedings.
                                          5


       (1) Custody.

       Washington asserts a substantial change in circumstances based on

Collins’ refusal of summer visitation, refusal of phone contact with Washington,

failure to share health-care and educational information, and refusal to permit

additional visitation. Washington maintains the change in circumstances justifies

modification of the custody provisions of the paternity order and argues Z. should

be placed in his physical care.

       We review the district court’s custody determinations de novo. Iowa R. App.

P. 6.907; see also Melchiori v. Kooi, 644 N.W.2d 365, 368 (Iowa Ct. App. 2002).

“[W]e give weight to the factual findings of the district court, especially when

considering the credibility of witnesses, but we are not bound by them.” McKee v.

Dicus, 785 N.W.2d 733, 736 (Iowa Ct. App. 2010). “Our overriding consideration

is the best interests of the child.” Id. In making custody determinations under Iowa

Code chapter 600B (2016), we look to the factors provided in Iowa Code section

598.41(3) as well as our case law. Iowa Code § 600B.40 .

       Courts are empowered to modify the custodial terms of a paternity
       decree only when there has been a substantial change in
       circumstances since the time of the decree, not contemplated by the
       court when the decree was entered, which was more or less
       permanent, and relates to the welfare of the child.

Melchiori, 644 N.W.2d at 368. “[T]he parent seeking to change the physical care

from the primary custodial parent to the petitioning parent has a heavy burden and

must show the ability to offer superior care.” Id.

       Washington contends since the time the paternity order was entered in

2013, Collins has refused him summer visitation and denied his requests for further

visitation. In a letter dated April 25, 2016, Washington stated he received no
                                          6


summer visitation in 2013, one week in 2014, and one and a half weeks in 2015,

and he requested four weeks of summer visitation in 2016. Washington also stated

Collins had refused his requests for additional visitation on more than one

occasion.

         However, Collins stated Washington did not receive four weeks of visitation

each summer because he did not request it. She noted even the 2016 notice for

summer visitation provided in the April 25 letter was nearly one month late under

the terms of the paternity order. Collins explained she preferred to adhere to the

terms of the paternity order respecting summer-visitation notice and additional

visitation because she learned in her parenting class that failure to follow the

paternity order could lead to one parent taking advantage of the other. Washington

did not state Collins has refused to allow his regular visitation with Z. pursuant to

the paternity order. In fact, Collins stated that on one occasion in April 2016

Washington withheld Z. from Collins after his permitted visitation time was over

because she had not yet signed documentation related to changing Z.’s name.

         Washington also asserts Collins has refused to communicate with him—

stating she “stonewalls” him—because she does not answer or return his phone

calls.   However, Collins explained she has stated she will communicate with

Washington only through text message because she wishes to avoid Washington’s

flirtatious behavior. At the modification hearing, Washington acknowledged there

has been flirtatious behavior on his part toward Collins. Moreover, Washington did

not state that Collins fails to respond to his text messages, only that she will not

return his calls.
                                          7


       Washington also contends Collins has failed to keep him apprised of Z.’s

medical information. Collins explained Washington has not asked for Z.’s medical

information. Collins stated Z. has gone to the same doctor’s office from the time

of birth, and she has provided Washington information regarding Z.’s

appointments. Collins admitted she has not provided Washington with information

regarding Z.’s dental appointments. Collins also admitted she began taking Z. to

see a therapist for play therapy in July 2016 and did not inform Washington of this

decision.

       Last, Washington asserts Collins has not properly supported Z.’s

educational development and had not yet enrolled Z. in preschool at the time of

the modification hearing. Washington expressed concern that Z.—who was four

years old at the time of the modification hearing—did not yet know how to write his

name or tie his shoes. Collins stated she works with Z. at home with counting,

shapes, colors, practicing writing his name, and learning to tie his shoes. Collins

explained she did not enroll Z. for preschool during the previous year because he

was still three years old and missed the cut off for enrollment based on his birthday.

Collins stated Z. was signed up to begin preschool the following year.

       We acknowledge the parties’ relationship has been strained, especially

during the pendency of these proceedings. An incident occurred on September 9,

2016, while the parties were exchanging Z. for visitation. Washington pushed or

swatted Collins’ arm as Collins was attempting to take a picture or video of

Washington’s vehicle.     The incident resulted in Collins filing for a temporary

protective order on October 25, 2016. Following the incident, the parties began
                                          8


exchanging Z. at the police station. Collins stated there have been no other

incidents during exchanges, though Washington is frequently late to arrive.

       We do not find these contentions support a finding there has been a

substantial change of circumstances warranting modification of custody. While

Collins’ strict adherence to the terms of the paternity order has not provided

Washington with maximum time with Z., there is no evidence Collins has violated

the visitation terms of the paternity order. Notwithstanding, we encourage every

parent to recognize that court orders and decrees fixing visitation terms cannot

predict or identify every important life event, and parents should be flexible in

changing visitation or care arrangements so the child can attend important life

events.

       Washington also cannot contend Collins has failed to communicate. The

record reflects good communication by Collins via text message, but we agree she

should inform Washington of any medical or dental appointments in advance, if

possible.   The record also reflects both parties provide for the educational

development of Z.

       Washington has also not shown he has a superior ability to care for Z. While

the parties’ strained relationship is concerning, the discord between the parties has

not had a disruptive effect on Z.’s life such that it constitutes a substantial change

in circumstances warranting modification of custody. See Melchiori, 644 N.W.2d

at 368. It is in Z.’s best interests to remain in the physical care of Collins and to

have the maximum possible visitation with Washington. It is also in Z.’s best

interests that the parties work together to successfully parent Z., including freely

sharing medical-care and educational information, communicating respectfully,
                                            9


following the modified terms of the paternity order, and maintaining proper

boundaries in their interactions during exchanges.

       In sum, we agree with the district court, physical care should not be modified

because Washington has not proved a substantial change of circumstances.

       (2) Child Support.

       The district court ordered Washington to pay forty percent of his bonus

income to Collins in child support after a twenty-five percent reduction of the gross

amount towards Washington’s income tax liability. 2 Washington asserts this was

improper. Washington contends the order to pay forty percent of his bonus is much

higher than typically ordered as reflected by our case law. On our de novo review,

see Markey v. Carney, 705 N.W.2d 13, 19 (Iowa 2005), we agree. See In re

Marriage of Beecher, 582 N.W.2d 510, 515 (Iowa 1998) (affirming the order to pay

twenty-five percent of any net bonus received for two children, reduced to fifteen

percent for one child); In re Marriage of Allen, 493 N.W.2d 273, 275-76 (Iowa Ct.

App. 1992) (modifying the order to pay approximately forty-eight percent of the net

bonus to twenty percent of the total bonus before deductions for four children); In

re Marriage of Peterson-Bayer, No. 08-1695, 2009 WL 1492717, at *4 (Iowa Ct.

App. May 29, 2009) (modifying the order to require payment of ten percent of a

bonus—after reduction of thirty percent for taxes—for the support of one child); In

re Marriage of Moore, No. 99-0280, 2000 WL 564165, at *3 (Iowa Ct. App. May

10, 2000) (reducing to ten percent of the gross bonus to be paid for child support

for three children).


2
 The portion of Washington’s bonus was to be paid for child support in addition to $713.17
per month.
                                          10


        We conclude the district court’s order respecting the amount of

Washington’s bonus to be paid for child support was not equitable. The award is

greater than other awards previously approved, and fails to take into consideration

that Washington has two other children to support. We therefore modify the order

and find Washington shall be responsible for paying ten percent of any bonus paid

to him after first deducting thirty percent of the gross amount towards his income-

tax liability.

        (3) Contempt.

        Washington also maintains the district court’s findings of contempt were

improper. Washington’s contempt challenges were filed on direct appeal when

they should have been filed as a petition for a writ of certiorari. See Iowa Code

§ 665.11 (“No appeal lies from an order to punish for a contempt, but the

proceedings may, in proper cases, be taken to a higher court for revision by

certiorari.”). Although a writ of certiorari challenging the legality of the district

court’s action is the proper remedy, we proceed to treat the case as if Washington

had filed the proper petition. See Iowa R. App. P. 6.108 (“If any case is initiated

by a notice of appeal, an application for interlocutory appeal, an application for

discretionary review, or a petition for writ of certiorari and the appellate court

determines another form of review was the proper one, the case shall not be

dismissed, but shall proceed as though the proper form of review has been

requested.”).

        “A writ of certiorari lies where a lower board, tribunal, or court has exceeded

its jurisdiction or otherwise has acted illegally.” State Pub. Def. v. Iowa Dist. Ct.

for Black Hawk Cty., 633 N.W.2d 280, 282 (Iowa 2001). “Illegality exists when the
                                          11


court’s findings lack substantial evidentiary support, or when the court has not

properly applied the law.” Id. (citation omitted).

       We review the district court’s contempt findings for correction of errors at

law. State Pub. Def. v. Iowa Dist. Ct. for Story Cty., 886 N.W.2d 595, 598 (Iowa

2016). When reviewing for correction of errors at law, we are bound by “the district

court’s well-supported factual findings” but not its legal conclusions. State Pub.

Def. v. Iowa Dist. Ct. for Clarke Cty., 745 N.W.2d 738, 739 (Iowa 2008) (citation

omitted). “Because of the quasi-criminal nature of the proceedings, a finding of

contempt must be established by proof beyond a reasonable doubt. ‘Substantial

evidence is such evidence as could convince a rational trier of fact the alleged

contemnor is guilty of contempt beyond a reasonable doubt.’” In re Marriage of

Stephens, 810 N.W.2d 523, 529-30 (Iowa Ct. App. 2012) (citations omitted).

       Iowa Code section 600B.37 provides:

              If a party fails to comply with or violates the terms or conditions
       of an order may pursuant to this chapter, the party shall be held in
       contempt and punished by the court in the same manner and to the
       same extent as is provided by law for contempt of such court in any
       other suit or proceeding cognizable by such court.

       “A party alleging contempt has the burden to prove the contemner had a

duty to obey a court order and willfully failed to perform that duty.” Ary v. Iowa

Dist. Ct., 735 N.W.2d 621, 624 (Iowa 2007). “If the party alleging contempt can

show a violation of a court order, the burden shifts to the alleged contemner to

produce evidence suggesting the violation was not willful.” Id.

       In this context a finding of disobedience pursued “willfully” requires
       evidence of conduct that is intentional and deliberate with a bad or
       evil purpose, or wanton and in disregard of the rights of others, or
       contrary to a known duty, or unauthorized, coupled with an
       unconcern whether the contemner had the right or not.
                                         12



In re Marriage of Schradle, 462 N.W.2d 705, 709 (Iowa Ct. App. 1990) (citation

omitted).

       The district court found Washington in contempt for failing to provide written

notice of his summer-visitation dates in 2013, 2014, 2015, and 2016, and for failing

to maintain health insurance for Z.

       Washington first argues the district court erred in finding him in contempt

for failure to provide summer-visitation notice as required by the paternity order.

As to summer visitation, the paternity order provided Washington “shall provide

[Collins] with written notice of the dates he chooses for summer visitation no later

than April 1st.” Washington did not provide written notice of his summer-visitation

dates until the April 25, 2016 letter, which was also provided to Collins past the

April 1 deadline.

       Washington contends finding him in contempt for failure to provide summer-

visitation notice is equivalent to finding him in contempt for failure to exercise

visitation. To some extent we agree. But the order does not require Washington

to exercise visitation and he has not been held in contempt for failure to fully

exercise visitation. Rather, the order simply requires that in order to exercise

visitation, Washington must provide written notice of his summer-visitation dates

prior to April 1 of each year.

       We do, however, find the court erred in determining Washington’s failure to

provide summer-visitation notice rose to the level of contempt. There is not

substantial evidence to establish Washington’s failure to provide notice was

“intentional and deliberate with a bad or evil purpose.” See Schradle, 462 N.W.2d
13


at 709. Washington’s conduct was to his own detriment because it prevented him

from exercising his full summer visitation. While we do not find such conduct

constitutes contempt, we also do not find Collins acted inappropriately in failing to

provide full summer visitation to Washington when he did not comply with the

notice requirements of the paternity decree.

       Washington also argues his failure to maintain Z.’s health insurance was

not willful because Collins prevented him from adding Z. back to his company-

provided health insurance due to the delay in obtaining a paternity affidavit. The

extra steps were necessary to add Z. back to Washington’s insurance coverage

outside of the open-enrollment period.

       The paternity order specifically required Washington to “maintain health

insurance for the minor child so long as same is available through his employment

at a reasonable cost.” Z. was put on Washington’s health insurance in 2013 after

the paternity order was entered. However, Washington removed Z. from his health

insurance approximately one year later.         Washington claimed Collins had

complained the copays were too high and he and Collins agreed to move Z. to

Hawk-I insurance. Collins stated this was false and the idea was Washington’s.

       Regardless of the parties’ conversations, Washington admitted he removed

Z. from his health insurance without confirming he was insured through another

program:

             Q. So when [Z.] was removed from your John Deere
       Healthcare insurance, were you informed by [Collins] that there was
       another insurance in place or did you not know if your son had
       insurance at that time? A. At that time I didn’t know if my son had
       insurance.
                                              14


          Collins testified she was not made aware that Z. was uninsured until she

attempted to take him to the doctor and his insurance card was not approved.

Washington’s removal of Z. from his company health insurance was in violation of

the requirements of the paternity order. There is substantial evidence supporting

the court’s finding Washington in contempt for failure to maintain health insurance

for Z.3

          The several grounds for contempt were raised in one application for rule to

show cause. Because we find substantial evidence supports one of the grounds

for contempt alleged in the application, we annul the writ of certiorari.

          (4) Impermissible Stereotyping.

          Throughout his brief on appeal, Washington cites to alleged examples of

the court’s impermissible stereotyping and bias based on Washington’s race and

socio-economic status including the court’s statements about Washington’s

flirtatious behavior; the court’s order that Washington pay a larger portion of his

bonus for child support than is typical in other cases; the court’s finding that

visitation should be expanded and then the order curtailing it; 4 the court’s

statements respecting Washington’s references to his education and educational

goals for the children; and attempts by the court to chill Washington’s

representation in the rulings made to objections during the modification hearing.




3
  We are unable to discern from the court’s ruling on the application for modification if the
court twice adjudicated Washington in contempt of court or whether it adjudicated
Washington in contempt only once but on two grounds.
4
  In the ruling on the application for modification, the court found “it is in the best interests
of the minor child to modify visitation to increase the contact he has with his father,” but
also modified the summer-visitation time from four weeks to two.
                                        15


We take any complaints of racial bias very seriously and closely examine the

record for any such evidence.

       On our de novo review of the record, we find no evidence Washington’s

race, education, or socio-economic status affected the court during these

proceedings. The court’s statements about and consideration of Washington’s

admitted flirtatious behavior with Collins were relevant to the reason Collins

refused to communicate with Washington other than through text messaging.

Further, while we have concluded the court’s order respecting the percentage of

Washington’s bonus to be paid for child support was not equitable, there is simply

no evidence the court’s determination was based upon impermissible bias.

       Washington contends the court’s ruling on the application for modification

reflects impermissible bias because it limited his visitation with Z. after finding

visitation should be expanded. The court did reduce the summer visitation from

four weeks to two weeks. However, the court did modify and expand the regular

visitation from every other weekend from Friday at 5:00 p.m. to Sunday at

6:00 p.m. to every other weekend from Friday at 6:00 p.m. to Monday at 8:00 a.m.

We do not view this ruling as reflecting impermissible bias but rather reflecting

consideration of Washington’s inability to give timely notice of summer visitation

resulting in Washington not receiving any summer visitation in the years of 2013,

2014, 2015, and 2016. This record reveals a parent that was not overly concerned

about receiving summer visitation.

       Further, read in context, the court’s statements regarding Washington’s

references to time expended on his education and educational goals for the

children are critical of Washington, but we view it as the court’s effort to explain
                                           16


that notwithstanding Collins’ lower educational achievements, she is still a capable

parent. Moreover, we fail to see how the criticism reflects racial bias. Last, our

review of the transcript does not indicate the court’s rulings on objections were

unfair. The court frequently reminded the parties the proceedings were heard in

equity and, thus, objections would be noted for consideration by the court.

       We find the court appropriately considered the facts at hand and there is no

evidence the court relied upon impermissible bias in reaching its determinations in

this matter.

       (5) Attorney Fees.

       Washington also challenges the court’s order that he pay $5401.25 towards

Collins’ trial attorney fees. We review the district court’s decision to order attorney

fees for an abuse of discretion. In re Marriage of Michael, 839 N.W.2d 630, 635

(Iowa 2013). “[W]e give the district court considerable discretion in determining

whether it should award attorney fees at the district court level.” Id. at 639.

       Iowa Code section 600B.26 provides, “In a proceeding to . . . modify a

paternity, custody, or visitation order under this chapter, the court may award the

prevailing party reasonable attorney fees.” The court ordered “based on the great

disparity in income[5] and further as a consequence of the finding of contempt,

[Washington] shall pay the full amount of [Collins’] attorney fees to defend this

action and to prosecute the contempt action.”6 Washington unsuccessfully sought

modification of physical care and was not successful in proving Collins guilty of


5
  The court found Washington’s yearly income to be $99,552 and Collins’ to be
$17,817.80.
6
  Collins was entitled to cross-appeal on the issue of attorney fees requested by Collins
and not awarded by the district court but did not do so.
                                             17


contempt. As such, Collins was essentially the prevailing party. We do not find

the court abused its considerable discretion in awarding Collins reasonable

attorney fees.7 See In re Marriage of Grady-Woods, 577 N.W.2d 851, 854 (Iowa

Ct. App. 1998) (“The court should make an attorney fee award which is fair and

reasonable in light of the parties’ financial positions.”).

       In its modification ruling, the district court initially stated the attorney-fee

award was based on the disparity in the parties’ incomes and the findings of

contempt. Subsequently, in an order filed post-ruling, the district court amended

its attorney-fee ruling to provide “due to the great disparity in the incomes of the

parties, [Washington] shall pay $5401.25 towards the attorney fees of [Collins].”8

Although we have concluded Washington was not properly cited with contempt for

failure to give notice of summer visitation, because the amended attorney-fee

ruling was only premised upon the modification action and disparity of incomes,

we need not remand for a re-dispositional hearing. Collins was the prevailing party

and we agree there is a substantial disparity of incomes. See Marriage of Michael,
839 N.W.2d at 639 (“We may also consider whether a party resisting the

modification petition was successful, and whether a party has been obliged to


7
  We note Washington’s contention that the attorney fee award was improper because
Collins did not provide an itemization of attorney fees. However, Washington cites no
authority for this proposition. See Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite authority
in support of an issue may be deemed waiver of that issue.”).
8
  In its June 26, 2017 order, the district court ordered Washington to pay Collins’ attorney
fees in the amount listed in Collins’ Exhibit J, $5401.25. Collins subsequently submitted
a supplemental affidavit respecting attorney fees on June 26 stating the total amount of
attorney fees Collins’ was required to pay from the initiation of the instant litigation was
$9145. However, on July 5, 2017, the court entered an order directing Washington to pay
only $5401.25 because the supplemental affidavit did not itemize the hours spent, the
dates of service, or the hourly rate charged, and Washington “shall be responsible for are
those [fees] that were known and identified at the contested hearing and to which no
testimony or argument in resistance thereto was given.”
                                          18


defend the trial court's decision on appeal.”). The amount of attorney fees awarded

is reasonable and we affirm.

       (6) Appellate Attorney Fees.

       Last, both parties request appellate attorney fees. “An award of appellate

attorney fees is not a matter of right but rests within our discretion.” In re Marriage

of Applegate, 567 N.W.2d 671, 675 (Iowa Ct. App. 1997). “In determining whether

to award appellate attorney fees, we consider the needs of the party making the

request, the ability of the other party to pay, and whether the party making the

request was obligated to defend the decision of the trial court on appeal.” Id.

       While he requests appellate attorney fees, Washington states he did not

incur attorney fees on appeal as the legal work on appeal was done pro bono.

Thus, we find Washington has no need for appellate attorney fees and deny his

request. Washington is unsuccessful on appeal in his request for modification of

physical care and is not successful in overturning his contempt adjudication,

although we agree one ground for the contempt adjudication was not proved. On

consideration of the parties’ respective abilities to pay and Washington’s limited

success on appeal, we order Washington to pay $2500 of Collins’ appellate

attorney fees.

       III. Conclusion.

       We conclude the district court correctly found no substantial change in

circumstances warranting modification of the physical-care of Z. We do, however,

find the court’s order respecting the portion of Washington’s bonus for child support

was not equitable, and modify the provision in accordance with this opinion. We

find the court did not err in determining Washington was in contempt for violation
                                        19


of health-insurance provision of the paternity decree, but conclude the court erred

in finding Washington in contempt for failure to provide summer-visitation notice.

Inasmuch as only one application for rule to show cause was filed by Collins, we

annul the writ of certiorari. We find no abuse of discretion in the district court’s

attorney-fee award. Washington is ordered to pay $2500 of Collins’ attorney fees

incurred on appeal.

      AFFIRMED AS MODIFIED; WRIT ANNULLED.